Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 1 of 27




                                                                         A
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 2 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 3 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 4 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 5 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 6 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 7 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 8 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 9 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 10 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 11 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 12 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 13 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 14 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 15 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 16 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 17 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 18 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 19 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 20 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 21 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 22 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 23 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 24 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 25 of 27
Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 26 of 27
   Case 4:20-cv-00295 Document 1-1 Filed on 01/27/20 in TXSD Page 27 of 27                               1/10/2020 4:05 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 39870591
                                                                                                         By: Kimberly Garza
                                                                                                  Filed: 1/10/2020 4:05 PM




     ESTE$                                                                     3811 Turtle Creek Blvd.
                                                                                            Suite 2000
                                                                                  Dallas, Texas 75219
                                                                                 Phone: 214-599-4000
   & CARR              j                                                           Fax: 214-5994099
                      I                                                        www.estesthornecarr.com


Direct Dial: 214-599-4007
Email: cpayneestesthornecarr.com


                                             January 8, 2020




Via Email:    Imoon(mcr1inlawroup.com
Triumph Housing Management, LLC
c/o Lawrence R. Moon
Merlin Law Group, P.A.
2999 North 44th Street, Suite 520
Phoenix, Arizona 8501$

          Re:     Coppertree Village Holdings LLC et al. v. Triumph Housing Management LLC et
                  al, Cause No. 201990193-7, in the 157th District Court, Harris County, Texas

Dear Lawrence:

         Per our previous emails, you have indicated that you are authorized to and agree to accept
service of process on behalf of Defendant Bradley Frericks in the above referenced action. If
this accurately reflects our agreement, please sign in the space provided below and return a copy
of this letter to me.


                                                     Sincerely,
                                                        1




                                                     Carol C. Payne
C P/lat


AGREF1O:


L(awrnc Mo91n /    fAV%   F)Q%’
Mrh 1awyroup
Counsel fFDefendants Triumph Housing Management, LLC, David Gates and Bradley Frericks
